Carroll, J.
The defendants were indicted for an attempt to steal from the person.
1. When Russo was arrested he attempted to conceal a small knife which he took from his pocket. The police inspector testified that the knife was similar to one carried by professional pickpockets for the purpose of "slitting ladies’ bags” and “slitting men’s pockets for the purpose of opening the pocket a,nd allowing the money to fall out.”
This evidence was admissible against Russo for the reason that his concealment of the knife bore upon the question of his guilt, and the evidence was also admissible, as tending tó show that he was prepared to commit the crime and had with him the means of accomplishing it. There being evidence of a common purpose participated in by all these defendants, this evidence concerning the knife was admissible against each of them, although there was no direct evidence showing that the knife was used in the attempt to commit the crime charged. Commonwealth v. Brigham, 147 Mass. 414. Commonwealth v. Brown, 121 Mass. 69. Commonwealth v. Choate, 105 Mass. 451.
2. It is further objected that there was error in permitting one Smith, a police inspector [for eleven years] of the city of Boston, to explain the purpose and the manner of using such a knife. The qualifications of the witness were not in dispute and his evidence was properly admitted. Commonwealth v. Brigham, supra. Commonwealth v. Brown, supra.
W. R. Scharton, (J. H. Maguire with him,) for the defendants.
W. J. Corcoran, District Attorney, & F. P. O’Donnell, Assistant District Attorney, for the Commonwealth, submitted a brief.
The answer of Smith to the question, whether he had found this tool when he made an arrest, “Yes, I have found it and especially with Italians,” was irresponsive in part, and, if the defendant was harmed by this statement, his remedy was to ask to have the irresponsive part of the answer stricken out.
3. We find no error in the charge of the presiding judge.* The jury were told, substantially as requested by the defendants, that the defendants were each charged separately with the offence, and that, unless each was guilty independently of any evidence which was admitted against any one of the other defendants, such defendant should be acquitted. The judge accurately explained what was meant by a common purpose and that, if these defendants were so associated, then the act of one would be the act of all; but that, if they were not co-operating, then each defendant could be convicted only by evidence which showed his own guilt, independently of the evidence tending to convict one or both of the other defendants.

Exceptions overruled.


 Fox, J.